Case: 19-10353      Document: 00515476482         Page: 1    Date Filed: 07/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10353                             July 2, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADORIAN RASHAD ROBINSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-288-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Adorian Rashad Robinson pleaded guilty to one count of brandishing a
firearm during the commission of a crime of violence, namely Hobbs Act
Robbery. See 18 U.S.C. § 924(c)(1)(A)(ii). The district court sentenced him
above the guideline range to a 180-month term of imprisonment and ordered
that his sentence be served consecutive to his yet-to-be-imposed state
sentences. Robinson does not challenge the length of his sentence but argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10353    Document: 00515476482    Page: 2   Date Filed: 07/02/2020


                                No. 19-10353

that, because he is only 19 years old, stacking his federal sentence upon
unknown future state sentences rendered his federal sentence unreasonable.
      The Supreme Court has held that a district court has discretion under
18 U.S.C. § 3584(a) to order that a federal sentence run consecutively to an
anticipated state sentence. See Setser v. United States, 566 U.S. 231, 236-37
(2012). Although Robinson directs us to “the considerations discussed in the
dissenting opinion in [Setser],” he does not identify or explain the
considerations applicable here or why this case warrants a different result.
Robinson has not shown that the district court abused its discretion by
ordering that his sentence run consecutive to his anticipated state sentence,
and he does not otherwise argue that it is substantively unreasonable. See id.;
United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009). The
district court’s judgment is AFFIRMED.




                                      2